Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6 – 13, 16, 18, 20, 22, 23, and 25 are amended. 
Claims 5 and 24 are cancelled. 

Claims 1 – 4, 6 – 23, and 25 are pending.

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The rejection of amended claims 6 – 9, 18, and 25, under 35 U.S.C. 112, is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 01/29/2021, with respect to the rejection of amended claims 1 – 4, 6 – 23, and 25, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 4, 6 – 23, and 25, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 4, 6 – 23, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a method of scan chain diagnosis and a method of scan chain diagnosis using an adaptive chain pattern length.

The claimed invention, regarding claim 1 as representative, recites features such as: loading a scan cell network with one or more scan chain patterns; unloading the scan cell network to collect scan chain test data.

The prior art of record (Cannon et al., U.S. Publication 2009/0113263 (herein Cannon), Goel et al., U.S. Publication 10,156,607 (herein Goel), and Kawoosa et al. U.S. Publication 2017/0234925 (herein Kawoosa), as examples of such prior art) do not teach the same. 

Cannon teaches: In a method for determining a number of possible hold time faults in a scan chain of a DUT, an environmental variable of the scan chain is set to a value believed to cause a hold time fault in the scan chain, and then a pattern is shifted through the scan chain.  The pattern has a background pattern of at least n contiguous bits of a first logic state, followed by at least one bit of a second logic state, where n is a length of the scan chain.  The number of possible hold time faults in the scan chain can 
Cannon specifically disclose: loading a scan cell network with one or more scan chain patterns (figure 6, element 606; claim 1); unloading the scan cell network to collect scan chain test data (figure 6, element 606, 608; claim 1); analyzing the scan chain test data in order to identify a timing fault in the scan cell network (figure 6, element 610; claim 1); and responsive to the analysis, identifying whether there is the timing fault in the scan cell network (figure 6, element 622; claim 1).
However, Cannon fails to disclose: wherein the scan chain patterns comprise at least a three-turn pattern comprising at least a first turn, a second turn, and a third turn, wherein at least one of the first turn, the second turn, or the third turn propagates through scan cells in the scan cell network in a different direction than a remainder of patterns in the three-turn pattern.

Goel teaches: A bi-directional scan chain includes a plurality of cell structures, each cell structure having a storage device and at least one multiplexer, the plurality of cell structures coupled to one another in a series configuration, wherein an output of a (K-1)-th cell structure is provided as input to the K-th cell structure to provide a forward data shifting operation, and an output of the K-th cell structure is provided as an input to the (K-1)-th cell structure to provide a backward data shifting operation.

However, Goel fails to disclose: a third turn, wherein the third turn propagates through scan cells in the scan cell network in a different direction than a remainder of patterns in the three-turn pattern.

Kawoosa teaches: A scan chain may be formed throughout an integrated circuit in which the scan chain is coupled to a set of pins via bi-directional input/output (I/O) buffers.  A test pattern may be received from an external tester using the set of I/O pins and buffers operating in parallel.  The test pattern is scanned into the scan chain using a shift clock operating at a first rate.  The test pattern is then provided to combinatorial logic circuitry coupled to the scan chain.  A response pattern is captured in the scan chain and then scanned from the scan chain using a shift clock operating at a second rate that is slower than the first rate.  The response pattern is provided to the external tester using the same set of I/O pins and buffers operating in parallel.
However, Kawoosa fails to disclose: a third turn, wherein the third turn propagates through scan cells in the scan cell network in a different direction than a remainder of patterns in the three-turn pattern.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111